In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven, dated July 17, 2002, which, after a hearing, denied the *408petitioner’s application for area variances, the appeal is from a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered February 26, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly upheld the determination of the Zoning Board of Appeals of the Town of Brookhaven (hereinafter the Board), which denied the petitioner’s application for area variances for the purpose of constructing a single-family dwelling (see Matter of Chandler Prop., Inc. v Trotta, 9 AD3d 408 [2004] [decided herewith], Florio, J.P., S. Miller, Rivera and Lifson, JJ., concur.